Citation Nr: 0215903	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  96-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
anxiety reaction with carotid sinus syncope before September 
14, 1987.  

2.  Entitlement to a rating higher than 10 percent for 
anxiety reaction with carotid sinus syncope between September 
14, 1987, and November 1, 1992, based on clear and 
unmistakable error in rating decisions of December 1987, 
January 1988 and March 1988.  

(The additional issues of entitlement to a current rating 
higher than 50 percent 
for anxiety reaction with carotid sinus syncope and 
pseudoseizures and entitlement to a total rating for 
compensation purposes based on individual unemployability 
will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from April 1952 to 
November 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 1993, November 1995 
and March 1996 by the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the March 1993 decision, the RO confirmed and continued a 10 
percent rating for service-connected anxiety reaction with 
carotid sinus syncope.  The veteran and his wife testified at 
a hearing at the RO in February 1996 in connection with his 
appeal as to this issue.  The RO in November 1994 increased 
the rating for anxiety reaction with carotid sinus syncope to 
50 percent effective November 2, 1992, the date of receipt of 
a claim for an increased rating.  In January 1997 the grant 
of service connection was expanded to include pseudoseizures; 
the 50 percent rating was continued from the same effective 
date.  The veteran has continued his disagreement with the 
rating for this disability.  

The veteran has also appealed a November 1995 rating decision 
which held that a March 1988 rating decision that confirmed 
and continued a 10 percent rating for the service-connected 
anxiety reaction with carotid sinus syncope had not involved 
clear and unmistakable error (CUE).  The CUE issue was 
adjudicated in response to a June 1995 allegation made by the 
veteran, through his representative, that a May 1984 rating 
decision that had confirmed a 10 percent rating was clearly 
and unmistakably erroneous in failing to assign a higher 
rating based on the evidence then of record, including the 
report of a VA examination performed in 1983.  The March 1996 
rating decision on appeal to the Board denied the veteran's 
claim for a total rating based on individual unemployability.  

In February 1999 the Board remanded the case to the RO for 
further evidentiary development and readjudication.  With 
respect to CUE, the Board found that the veteran had not 
received proper notice of the denial of an increased rating 
following the May 1984 rating decision and that such rating 
decision was therefore not a final decision subject to review 
on the basis of CUE.  The Board proceeded to recharacterize 
the issue as entitlement to a rating in excess of 50 percent 
before November 2, 1992, and remanded the matter in order for 
the RO to further review the evidence which formed the basis 
for the May 1984 rating.  In September 2001 the RO denied an 
effective date earlier than November 1992 on the basis that 
the evidence of record did not support the assignment of an 
evaluation higher than 10 percent before that date.  

On further review, the Board finds that although the May 1984 
rating decision was not a final determination by virtue of 
the lack of proper notification to the veteran and remained 
in a "pending" status thereafter within the meaning of 
38 C.F.R. § 3.160(c), subsequent rating decisions of December 
1987, January 1988 and March 1988 did become final since the 
veteran was given proper notice and did not appeal.  
Consequently, notwithstanding the analysis set forth in the 
remand, a de novo review based on the lack of finality of the 
May 1984 rating decision must be limited to the period before 
September 14, 1987, the date of receipt of the claim for 
increase that led to the adjudication of December 1987 that 
eventually became final.  

Later claims for a rating higher than 10 percent were 
subsequently denied by rating decisions of December 1987, 
January 1988 and March 1988 and proper notice of each of 
these determinations was timely furnished to the veteran, 
together with an explanation of his procedural and appellate 
rights.  Since, as noted, the veteran did not submit a timely 
notice of disagreement with any of these determinations, the 
rating decisions of December 1987, January 1988 and March 
1988 are final and may properly be reviewed on the basis of 
CUE.  38 U.S.C.A. § 7105(b)(1) (West 1991 & Supp. 2001).  

The RO's procedural development of the CUE issue is adequate 
to permit appellate review by the Board.  Although the 
veteran's CUE allegations have focused on the May 1984 rating 
decision in particular, his contentions have also included 
broad references to "subsequent rating decisions," and the 
March 1988 rating decision was in fact the specific focus of 
the November 1995 rating decision which led to this appeal.  
The Board will therefore review the rating decisions of 
December 1987, January 1988 and March 1988 on the basis of 
CUE.  This revision of the issue represents merely a 
technical modification of the issue originally developed for 
appeal and serves to effectuate the veteran's desire to 
obtain a CUE review of the rating for his service-connected 
disability during the period before November 2, 1992.  

Pursuant to authority granted by newly promulgated VA 
regulations, the Board is undertaking additional development 
of the evidence with respect to the issues of entitlement to 
a rating higher than 50 percent since November 2, 1992 and 
entitlement to a total rating based on individual 
unemployability.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  These 
matters will be the subject of a separate decision that will 
be prepared after the Board's development is completed and 
the veteran has had an opportunity to comment regarding any 
additional evidence received.  


FINDINGS OF FACT

1.  A RO rating decision of May 1984 denied a rating higher 
than 10 percent for service-connected anxiety reaction with 
sinus carotid syncope; the veteran was not furnished proper 
notice of this determination.  

2.  Before September 14, 1987, the veteran's service-
connected anxiety reaction with carotid sinus syncope was 
manifested by irritability, sleep disturbance and feelings of 
depression.  

3.  Before September 14, 1987, the veteran's service-
connected anxiety reaction with carotid sinus syncope was not 
productive of more than mild social and industrial 
impairment.  

4.  A claim for an increased rating for anxiety reaction with 
carotid sinus syncope was received from the veteran on 
September 14, 1987.  

5.  Rating decisions of December 1987, January 1988 and March 
1988 continued the 10 percent rating for anxiety reaction 
with carotid sinus syncope; the veteran did not file timely a 
notice of disagreement with any of these determinations 
within one year after the provision of notice thereof.  

6.  The rating decisions of December 1987, January 1988 and 
March 1988 were reasonably supported by the evidence then of 
record and the prevailing legal authority and were not 
undebatably incorrect.  

7.  In a January 1994 rating, the RO increased the evaluation 
of anxiety reaction with sinus carotid syncope to 50 percent 
disabling, effective November 2, 1992; in January 1997, the 
RO expanded the grant of service connection to include 
pseudoseizures.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 10 
percent for anxiety reaction with sinus carotid syncope prior 
to September 14, 1987, are not met.  38 U.S.C.A. §§ 1155, 
5107(a), 7104 (West 1991); 38 C.F.R. § 4.132, Code 9405 (as 
in effect before November 6, 1996).  

2.  A rating higher than 10 percent for anxiety reaction with 
sinus carotid syncope prior to November 2, 1992, on the basis 
of clear and unmistakable error in rating decisions of 
December 1987, January 1988 and March 1988 is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991); 38 C.F.R. 
§§ 3.105(a) (2001); 38 C.F.R. § 4.132, Code 9405 (as in 
effect before November 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that in May 1954 the veteran 
underwent a neuropsychiatric evaluation after complaining of 
episodes of blackout spells that had been present for two 
years with periods of unconsciousness and headaches.  No 
evidence of cerebral organic disease was found.  A syndrome 
of moderate to marked tension state with generalized muscular 
tension and spasm was reproduced with moderate bilateral 
carotid sinus pressure.  Anxiety was present, as was moderate 
claustrophobia which produced syncopal attacks.

The veteran underwent a VA examination in April 1956, at 
which time the diagnoses were chronic intermittent anxiety 
reaction manifested by tension, restlessness, sweating, 
palpitations and possible occipital headaches; and carotid 
sinus syncope.  

By a rating decision of May 1956, the RO granted service 
connection for anxiety reaction with carotid sinus syncope 
and assigned a 10 percent disability rating from November 
1955. 

The veteran filed a claim for service connection for epilepsy 
in October 1977.  A July 1978 rating decision denied service 
connection, and this denial was upheld by the Board in August 
1980.  

In June 1983 the veteran underwent a VA examination pursuant 
to a May 1983 Board remand involving the issue of entitlement 
to service connection for headaches.  On psychiatric 
evaluation, he reported that he had had 6 or 7 blackout 
spells in the Navy and had fallen and cut his head on one 
occasion.  An anxiety reaction had been diagnosed in April 
1956.  He related that he had enjoyed "fantastic health" 
until his "big one [blackout spell]," which was described as 
a grand mal seizure in 1977 which had necessitated a three-
day VA hospitalization.  He had been placed on Dilantin and 
had had no big seizures since then.  His main problem was 
headaches.  He claimed that his nerves were "shot."  By this 
he meant that he was so irritable that his wife and three 
children had left home and his brother-in-law would not let 
the veteran come to his restaurant because he argued all the 
time.  He stated that he needed only 3 or 4 hours of sleep 
per night and was depressed over not being able to work.  The 
examiner expressed the opinion that the service-connected 
anxiety reaction had been exacerbated by the epileptic spell 
which had resulted in loss of his job, decreased income, and 
lack of anything to do.  He believed that although the 
veteran still had the petit mal seizures and headaches, these 
had "stirred up" the psychiatric problems, which appeared to 
be the major problem.  Therapy was recommended as a way to 
relieve his headaches and help him adjust to his situation.  
He stated that the veteran was currently quite disabled and 
unable to take a regular job.

By a rating decision of May 1984, the RO denied service 
connection for headaches and continued the 10 percent rating 
for the anxiety reaction.  A May 1984 supplemental statement 
of the case addressed the issue of entitlement to service 
connection for headaches.  The RO indicated that this 
document served as notification to the veteran of the May 
1984 rating decision.  No other notice regarding the rating 
for the service-connected anxiety disorder was furnished to 
the veteran at any other time.  

By a December 1984 decision , the Board denied service 
connection for organic headaches.  

On September 14, 1987, the veteran filed a claim for 
increased rating for anxiety reaction.  He underwent a VA 
examination by a psychiatrist and a clinical psychologist in 
November 1987 in connection with that claim.  He complained 
that he continued to have 6 to 7 spells a day where he simply 
blanked out.  On examination he was alert and oriented.  His 
mood was somewhat dysthymic and he reported frequent sadness 
and frustration.  His affect was rather flat.  Speech was 
relevant and coherent but slow at times.  The veteran 
complained of short-term memory decline but there was no 
evidence of this during the interview.  He reported that he 
had virtually no social activity.  His marital relationship 
was good despite his frequent "unpleasantness."  The 
diagnosis on Axis I was dysthymic disorder.  The examiners 
commented that the veteran continued to report prior primary 
symptoms of severe headaches as well as the spells of 
blanking out, and that though these symptoms appeared to have 
worsened in the past year, the veteran showed significant 
signs of dysthymia.  He had recently completed a behavior 
modification stress management program but was not involved 
in any follow-up treatment.  

By a decision of December 1987, the RO denied the claim for 
an increased rating.  The veteran was advised of the denial 
by letter dated December 22, 1987.  

In January 1988, the RO received additional medical evidence 
consisting of two VA hospitalization reports.  The veteran 
was hospitalized by VA in April 1987 with a diagnosis of 
possible epilepsy.  The veteran's history was reviewed, and 
examination at admission was unremarkable.  During the 
hospitalization, physicians were unclear as to the exact 
etiology of the seizures.  It was recommended that the 
veteran's medications be discontinued in the hospital, and 
that he be observed for seizures.  It was also recommended 
that a psychiatric consultation be obtained at that time to 
establish any component of pseudoseizures.  The veteran 
decided that he would rather not comply with these 
recommendations, and wished to be discharged home.  The 
discharge diagnosis was atypical spells of undetermined 
etiology.  The veteran was re-hospitalized in June and 
July 1987.  On discontinuation of medication, the veteran had 
no signs or symptoms of withdrawal from medication or of 
seizure activity.  The veteran was discharged with no 
medications.  The diagnosis was pseudoseizures.  

This additional evidence was reviewed by the RO in January 
1988 and an increased rating was again denied.  The veteran 
was notified of the denial by letter dated January 21, 1988.  

Additional VA outpatient treatment reports dated from 
July 1987 to January 1988 were reviewed by the RO in March 
1988.  These records showed that, beginning in 
September 1987, the veteran and his wife attended the first 
of 12 stress management sessions.  Psychological testing in 
September 1987 was indicative of long-standing anxiety 
disorder with depressive features.  Strong 
conversion/hysterical complaints suggested that the veteran 
somatized anxiety and pain.  The RO found that the evidence 
did not warrant a rating higher than 10 percent.  A letter 
notifying the veteran of this determination was mailed on 
March 10, 1988.  

VA treatment records were received in April 1988, covering 
the period from July 1987 to January 1988.

A claim for an increased rating for the service-connected 
anxiety reaction with carotid sinus syncope was received from 
the veteran in May 1991.  

Received in support of the claim was a June 1990 statement 
from J. R. Merikangas, M.D., of the Yale University School of 
Medicine, who had examined the veteran in November 1989, and 
reviewed extensive records relating to his disability.  He 
expressed the opinion that the VA diagnosis of epilepsy made 
at a VA hospital in 1977, 1981 and 1982 was incorrect, and 
that the veteran had never suffered from epilepsy.  He 
attributed the symptoms in 1977 to a hypoglycemic reaction 
and stated that failure to treat the disorder of sugar 
metabolism had contributed to the deterioration of the 
veteran's health.  

Also received were records dated in September 1988 and from 
January to April 1991 from the Northern/Southwest Community 
Mental Health/Mental Rehabilitation, St. John's Health and 
Hospital Center.  The 1988 record stated that the veteran 
complained of a fear of flying and of bridges.  He had rages 
and lost his temper.  Elevators and heights bothered him.  
The diagnostic impression was simple phobia.  In the 1991 
records, the veteran described blank staring spells which 
occurred at the rate of about 7 per day, and lasted 7 to 10 
seconds each.  Doctors had told him they were pseudoseizures.  
During these episodes he was not aware what went on around 
him.  He reported severe headaches, which he described as his 
biggest problem.  He also reported various phobias.  The 
diagnosis was simple phobia.  The Global Assessment of 
Functioning score (GAF) was 75, both currently and during the 
past year.  Also received was an excerpt from the Diagnostic 
and Statistical Manual of Mental Disorders of the American 
Psychiatric Association, Third Edition--Revised (DSM-3-R).  

By a letter dated June 28, 1991, the RO advised the veteran, 
inter alia, that the reports from Dr. Merikanges and from the 
private facility did not support the claim for an increased 
rating since it referred to a possible misdiagnosis of 
seizure disorder.  The veteran was informed that in order to 
reopen the claim, he should submit new and material evidence 
showing an increase of the service-connected anxiety 
reaction.  

The veteran submitted a claim for an increased rating on 
November 2, 1992.  He submitted additional medical evidence 
in support of the claim and underwent a VA psychiatric 
examination in December 1992.  He testified at a hearing at 
the RO in September 1994.  By decision of November 1994, the 
hearing officer assigned an increased rating of 50 percent 
for the service-connected anxiety reaction with carotid sinus 
syncope.  The rating board later established an effective 
date of November 2, 1992, for the increase.  

The veteran testified at a hearing at the RO in February 1996 
in connection with his CUE claim and contended that the May 
1984 rating decision, as well as all subsequent rating 
decisions which continued a 10 percent rating, were 
erroneous.  Citing a statement from the 1983 VA examination 
report to the effect that the headaches were making his 
psychiatric condition worse to the point where he was, 
according to the doctor, "quite disabled and unable to take a 
job," he argued that it was clear and unmistakable error to 
continue the 10 percent rating rather than assign an 
increase.  As further error, the veteran cited the incorrect 
VA diagnosis of epilepsy and VA failure to discover the error 
for 10 years.

In December 1996, the Director of the VA Compensation and 
Pension Service conducted an administrative review of the 
rating for the service-connected disability.  Noting that the 
diagnosis had been changed from seizures to pseudoseizures in 
1987 and that pseudoseizures can develop in an individual 
with a psychiatric disability, the Director found that 
pseudoseizures should be added to the diagnosis of anxiety 
reaction with carotid sinus syncope.  Consistent with this 
opinion, the rating board in January 1997 expanded the grant 
of service connection to include pseudoseizures, but found 
that no revision of the decision to confirm a 10 percent 
rating for the disorder on the basis of CUE was warranted.  

II Analysis 

Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA).  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA and its implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, VA must notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  In 
general, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The implementing regulations are also effective 
November 9, 2000 (except for provisions pertaining to claims 
to reopen based upon the submission of new and material 
evidence, which are not applicable in the instant case).  

In the present case, with respect to the issue of entitlement 
to an increased rating above 10 percent prior to September 
14, 1987, the Board's February 1999 remand explained to the 
veteran that since the May 1984 rating decision was not final 
and therefore not subject to review on the basis of CUE, he 
needed to show only that the evidence supported an increased 
rating.  The Board then requested the RO to obtain private 
and VA medical records pertaining to the service-connected 
disorder since August 1982.  Subsequently, after enactment of 
the VCAA, the RO furnished the veteran a letter dated in June 
2001 which explained what information he must supply in order 
to support his claim and advised him as to what actions would 
be taken by the RO to obtain evidence on his behalf following 
receipt of such information.  He was told that VA would help 
obtain evidence such as records in the possession of the 
Government and private medical or lay evidence identified by 
the veteran.  He was told that VA would obtain private 
medical records from providers for whom he submitted written 
authorization forms.  The veteran is therefore in receipt of 
notification that substantially satisfies the requirements as 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (holding, in pertinent part, that the Secretary 
must notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA).  

Accordingly, as to this issue, the Board is satisfied that VA 
has met its statutory obligations under the VCAA and that no 
further VA assistance or notification to the veteran is 
required.  

With respect to the issue of entitlement to an increased 
rating for anxiety reaction with carotid sinus syncope on the 
basis of CUE in rating decisions of December 1987, January 
1988 and March 1988, no notification or development actions 
under the VCAA are required.  It is well established by 
regulation and legal precedent that, with exceptions not 
applicable in the present matter, a CUE review must be based 
only upon the evidence of record at the time the earlier 
decision was entered.  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993); see also Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 
2001) (affirming the interpretation of 38 U.S.C. § 5109A that 
RO CUE must be based upon the evidence of record at the time 
of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 
682 (Fed. Cir. 2000) (generally upholding Board CUE 
regulations to this effect).  Furthermore, in Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA duties to notify and to assist were not applicable 
to CUE motions filed with respect to prior Board decisions.  
In Parker v. Principi, 15 Vet. App. 407 (2002), the Court 
appeared to expand the holding in Livesay to include claims 
of CUE in prior final regional office rating decisions.  The 
Board therefore finds that given the nature of the 
determination presented and the Court's decisions in Livesay 
and Parker, the VCAA is inapplicable in the CUE issue decided 
herein.  

Legal Criteria  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2001); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2001), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) is applicable (although the entire recorded 
history must be considered, 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings, and it is the present level of disability 
that is of primary concern).  See also Fenderson v. West, 12 
Vet. App Vet. App. 119 (1999).

Under the General Rating Formula for Psychoneurotic disorders for 
generalized anxiety disorders in effect before November 6, 1996, a 
30 percent evaluation was warranted where there was definite 
impairment in the ability to establish or maintain effective and 
wholesome relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent evaluation was assigned if 
there was less disability than required for a 30 percent 
evaluation, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 50 percent 
evaluation was assigned where the ability to establish or maintain 
effective or favorable relationships with people is considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so reduced as 
to result in considerable industrial impairment.  A 70 percent 
evaluation was assigned where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired, and where psychoneurotic symptoms were of such severity 
and persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation was to be 
granted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities resulting in profound retreat from 
mature behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 and 
9411 (as in effect before November 6, 1996).  

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, the claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(a) (2001).  However, 38 C.F.R. 
§ 3.400(o)(2) (2001) provides that an award of increased 
disability compensation shall be effective from the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the increase shall 
be effective from the date of receipt of the claim.

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2001).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§§ 3.160 (d) (2001).  

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2001); Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  The decision of a duly 
constituted rating agency will be final and binding as to 
conclusions based on evidence on file at that time.  38 
C.F.R. § 3.104(a) (2001).  

Final RO decisions can be revised only if found to be clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A (West Supp. 
2002); 38 C.F.R. § 3.105(a) (2001).  The Court has propounded 
a three-pronged test to determine whether CUE is present in a 
prior final determination:  

(1) [E]ither the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error must 
be "undebatable" and of the sort "which, had 
it not been made, would have manifestly 
changed the outcome at the time it was 
made"; and (3) a determination that there 
was CUE must be based on the record and law 
that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  

The Court has further stated that CUE is a very specific and 
a rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot, 
ipso facto, be clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993) citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE, stating that "[c]lear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE 
denotes "errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, Id.  

Discussion  

A.  Entitlement to a rating higher than 10 percent for 
anxiety reaction with carotid sinus syncope before September 
14, 1987.  

The appeal as to this issue arises from the denial of a claim 
for increase as defined in 38 C.F.R. § 3.160(f) (2001), as 
distinguished from the initial rating assigned at the time of 
the granting of service connection.  Consequently, the rule 
from Francisco v. Brown, 7 Vet. App. 55 (1994) is applicable 
(stating that although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern); see also Fenderson v. West, 12 Vet. App. 
119 (1999).  Although the entire recorded history must be 
considered, 38 C.F.R. § 4.2 (2001), the regulations do not 
give past medical reports precedence over current findings, 
and it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In applying the rating criteria, the Board is precluded from 
considering factors which are outside of the rating criteria 
established by regulation; to do so, would be error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Consideration must be limited to factors that are "inherent" 
in the rating criteria and the characterizations of overall 
impairment provided by clinical personnel may not be 
disregarded.  Massey, Id.  

The RO adjudicated the issue of entitlement to an increased 
rating for the service-connected anxiety reaction with 
carotid artery syncope in conjunction with a review of the 
medical reports prepared pursuant to the Board's May 1983 
remand of the issue of entitlement to service connection for 
vascular headaches.  A claim by the veteran for an increased 
rating was not pending at the time.  The development 
requested in the remand included a VA psychiatric 
examination.  The evidence of record before the RO was 
limited to a June 1983 examination report.  

The Board finds that the June 1983 examination report does 
not show sufficient psychiatric disability to support the 
assignment of a rating higher than 10 percent  under the 
rating criteria then in effect.  The principal source of 
disability described in the report consisted of headaches and 
blackouts spells, neither of which were service connected.  
The veteran's only psychiatric complaint was that his nerves 
were "shot," meaning that he was irritable and 
argumentative.  He also had trouble sleeping because of 
inability to work.  It is clear, however, that the loss of 
his job and the decreased income were the results of his 
seizures and headaches.  While the examiner characterized the 
veteran as "quite disabled" and "unable to hold a regular 
job," these opinions viewed in context clearly reflect 
inclusion of all of the veteran's disabilities, not just the 
psychiatric symptoms.  The psychiatric symptoms by themselves 
are not shown to have resulted in more than mild social and 
industrial impairment.  

The Board therefore concludes that the level of disability 
shown by the evidence before September 14, 1987, most nearly 
approximates that required under the applicable criteria for 
a 10 percent rating, even with consideration of 38 C.F.R. 
§ 4.7 (where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned).  The Board finds that a 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent for anxiety reaction with 
carotid sinus syncope before September 14, 1987, and that the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1991).  

B.  Entitlement to a rating higher than 10 percent for 
anxiety reaction with carotid sinus syncope between September 
14, 1987, and November 1, 1992, based on clear and 
unmistakable error in rating decisions of December 1987, 
January 1988 and March 1988.  

Under the law, where CUE is shown, the decision involving CUE 
will be reversed and amended, in which case "the rating or 
other adjudicative decision which constitutes a reversal of a 
prior decision...has the same effect as if the corrected 
decision had been made on the date of the reversed 
decision...."  38 C.F.R. § 3.105(a) (2001).  Therefore, if 
CUE were shown, the veteran would be potentially eligible to 
receive an increased rating from the date of the claim for 
increase that preceded the rating decision tainted by CUE or 
from the date entitlement were shown, whichever was later.  
38 C.F.R. § 3.400 (2001).  The veteran has not alleged CUE in 
the May 1956 rating decision which assigned the initial 
10 percent rating.  

The veteran's CUE allegations regarding the rating decisions 
of December 1987, January 1988 and March 1988 relate directly 
to complex medical issues which arose in connection with the 
diagnosis and treatment of his disabilities.  The crux of his 
argument is that in rating the service-connected disorder, 
the RO should have taken into account the fact that his 
pseudoseizures had been misdiagnosed as epilepsy and were 
actually part of the service-connected anxiety reaction with 
carotid sinus syncope, and he further maintains that his 
headaches were a part of the anxiety reaction and should have 
been included as well.  In this regard, the medical record 
confirms that a diagnosis of epilepsy was erroneously 
established by VA in 1977, and that the error was not 
corrected until 1987, when it was determined that the petit 
mal attacks which he characterized as "staring spells" were 
not due to epilepsy but to anti-epileptic medication and that 
the proper diagnosis was pseudoseizures.  Discontinuation of 
the medication brought an eventual cessation of the episodes, 
but in the meantime the veteran had lost his driver's license 
and remained unemployed for several years. 

At the time of the RO rating decisions at issue, the 
service-connected anxiety reaction with carotid sinus syncope 
remained rated at 10 percent under Code 9405 of the version 
of the VA rating schedule then in effect.  The rating 
criteria were subsequently changed as of November 7, 1996, 
but such criteria are not applicable in determining CUE.  A 
finding of CUE before 1992 must be made, if at all, in 
accordance with the rating criteria in effect during the time 
period at issue.  VAOPGCPREC 3-00 (2000); Russell, Id.  
Service connection for epilepsy and organic headaches had 
previously been denied by the Board.  

Only the evidence of record before the RO in the rating 
decisions at issue may be considered in determining whether 
CUE was committed.  The medical evidence before the RO in 
December 1987, January 1988 and March 1988, included the 
reports of VA examinations performed in June 1983 and 
November 1987, the reports of VA hospitalizations in 
April 1987 and from June to July 1987, and VA outpatient 
treatment records dated in 1987 and 1988.  At the time of the 
June 1983 examination, the veteran was experiencing an 
exacerbation of anxiety reaction symptoms associated with 
then-diagnosed epilepsy and inability to work.  He 
characterized his main problem as headaches.  Subsequent 
outpatient treatment records referred to stress management 
counseling.  When hospitalized in April 1987, treatment was 
directed toward his multiple blackout spells, which were 
characterized as being atypical and of undetermined etiology.  
On readmission in June 1987, the diagnosis was changed to 
pseudoseizures and outpatient follow-up of a psychiatric 
nature was scheduled.  At the November 1987 psychiatric 
examination, the veteran's primary symptoms were identified 
as severe headaches and continuing blanking-out spells, 
though significant signs of dysthymia were also reported.  

At the time of the December 1987 rating decision, there was 
nothing in the record to suggest that the blackout spells 
were due to a psychiatric disorder rather than epilepsy.  By 
the time the January and March 1988 rating decisions were 
rendered, the evidence of record arguably showed some reason 
to question the accuracy of the diagnosis of epilepsy.  
Nevertheless, none of the documents available to adjudicators 
expressly repudiated the epilepsy diagnosis or linked the 
blanking-out symptoms -- by then considered to be 
pseudoseizures -- to a psychiatric cause such as to require 
their inclusion among the symptoms of the service-connected 
disability.  Furthermore, the Board had previously upheld the 
denial of service connection for epilepsy in 1980.  The RO 
was therefore justified in excluding disability due to the 
staring episodes from the rating despite the emerging medical 
doubts as to the correctness of the diagnosis of epilepsy.  
The RO's failure to conduct additional development of the 
evidence to clarify the diagnosis does not constitute CUE 
because the Court has held that a breach of the duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (breach of duty to assist caused an incomplete record 
but not an incorrect record).  

Likewise, the RO properly declined to consider the headaches 
as a part of the service-connected disability.  Since the 
Board had previously denied service connection for headaches 
in 1984, only the evidence of record pertaining to the known 
symptoms of anxiety reaction could be considered.  The 
continuation of the 10 percent rating before 1992 appears to 
be consistent with the facts documented in the evidence of 
record.  To find otherwise would require an exercise in 
weighing and evaluating of the evidence.  A disagreement as 
to how the facts were weighed and evaluated can never form 
the basis for a finding of CUE.   Russell, id.  

It is arguable that information sufficient to repudiate the 
diagnosis of epilepsy and justify the inclusion of 
pseudoseizures as an element of the service-connected 
disability might have been before the adjudicators if the 
complete hospital clinical records from the two 1987 
hospitalizations been a part of the claims file at the time 
of the rating decisions in question.  Those records were in 
the possession of VA but were unavailable for review by 
adjudicators.  Their status as official VA documents does not 
by itself make them part of the "evidence of record" for 
CUE purposes.  In general, records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the file.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998).  However, the 
constructive notice doctrine may not be applied retroactively 
to VA adjudications before July 21, 1992, the date of 
issuance of the Bell decision.  See Lynch v. Gober, 11 Vet. 
App. 22, 29 (1997), vacated and remanded on other grounds sub 
nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), 
reinstated by Lynch v. West, 12 Vet. App. 391 (1999); Damrel 
v. Brown, 6 Vet. App. at 246; see also 38 C.F.R. § 
20.1403(b)(2).  Consequently, the complete records of the 
hospitalizations may not be considered for the purpose of 
establishing CUE.  

The complexity of the medical scenario shown in the evidence 
of record made it difficult for the RO to arrive at a service 
connection award and a disability rating that reflected the 
medical realities of the veteran's case.  Although ultimately 
shown to be incorrect, the original diagnosis of epilepsy was 
based on professional interpretations of electroencephalogram 
reports.  The original 1977 diagnosis based on 
electroencephalogram interpretation was reaffirmed after 
similar studies were performed in 1980 and 1982.  According 
to the evidence summarized in the May 1992 District Court 
decision in the file, there was testimony at trial to the 
effect that it could not be resolved definitively whether the 
interpretations of these electroencephalograms represented 
misreadings, and that such interpretations were difficult 
even for experienced clinicians.  In addition, there were 
factors which explained why it took 10 years to uncover the 
diagnostic error.  After the original diagnosis the veteran 
continued to experience what appeared to be epileptic spells 
which served to confirm the epilepsy diagnosis.  In addition, 
it was difficult to obtain therapeutic levels of Dilantin, 
making it difficult for physicians to determine whether the 
medications were controlling the disorder.  According to the 
record, a therapeutic level was in fact obtained on one 
occasion when the dosage was increased.  In view of these 
considerations, the mere fact that the diagnosis was 
ultimately confirmed to be incorrect does not establish a 
basis for a finding of CUE.  Furthermore, to the extent that 
errors may have been made, such errors were medical rather 
than legal or adjudicative in nature.  There is no authority 
in the law for the proposition that medical errors by 
clinicians recorded in medical records provide a legal basis 
for a finding of CUE in adjudicative determinations based on 
such medical records.  

On consideration of the evidence of record before the RO in 
its rating decisions of December 1987, January 1988 and March 
1988, and the prevailing legal authority then in effect, it 
is apparent that the continuation of a 10 percent rating for 
anxiety reaction with sinus carotid syncope was reasonably 
supported by the evidence of record and was within the bounds 
of sound judgment and discretion.  In the absence of CUE in 
these rating decisions, there is no basis for revision of the 
rating for the service-connected disability from for the 
period from September 14, 1997, to November 1, 1992.  


ORDER

A rating higher than 10 percent for anxiety reaction with 
sinus carotid syncope before September 14, 1997, is denied.  

A rating higher than 10 percent for anxiety reaction with 
sinus carotid syncope before from September 14, 1987, to 
November 1, 1992, on the basis of CUE in rating decisions of 
December 1987, January 1988 and March 1988 is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

